                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Lisa M. Plemons,                          JUDGMENT IN CASE

             Plaintiff(s),                            5:19-cv-00056-FDW

                 vs.

           Andrew M. Saul

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 13, 2020 Order.

                                               August 13, 2020




        Case 5:19-cv-00056-FDW Document 18 Filed 08/13/20 Page 1 of 1
